Citation Nr: 0119148	
Decision Date: 07/23/01    Archive Date: 07/31/01

DOCKET NO.  97-19 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an increased rating for postoperative 
residuals of varicose veins of the right leg, postoperative 
thrombophlebitis of the right leg, currently evaluated as 10 
percent disabling, including the question of whether a 
separate disability evaluation for postoperative residuals of 
varicose veins of the right leg should be assigned.  


REPRESENTATION

Appellant represented by:	David W. Glasser, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

M. Salari, Counsel


REMAND

The veteran had active duty from April 1948 to March 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This claim was previously before the Board and 
remanded on two prior occasions.  Unfortunately, it must be 
remanded once again.

In our February 1998 remand, the Board requested that a VA 
examination be conducted to determine the severity of the 
appellant's disability.  The Board specifically stated that 
all indicated special studies, including vascular studies, 
should be accomplished.  The record indicates that in 
accordance with our instructions, a VA examination was 
conducted in April 1998.  Report of the examination indicates 
that no active disease was found; however, post-phlebitic 
changes from venous incompetence were to be ruled out by 
venous listening.  There is no evidence of record which 
indicates that a venous listening study was accomplished or 
that a final diagnosis was given.  This must be accomplished.  
In addition, the appellant's attorney has requested that 
another evaluation be accomplished to assess the current 
severity of the appellant's condition.  Since the case must 
be remanded for the venous listening study, and since the 
last VA examination of record was over 3 years ago, another 
VA examination, which includes appropriate vascular studies, 
should be accomplished.

In addition, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Given the change in the law brought about by the 
VCAA, the RO should consider whether any additional 
notification or development action is required under the 
VCAA. 

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should take the necessary 
steps to obtain the appellant's VA 
medical records from October 1998 to the 
present, and associate them with the 
claims file.  

3.  The RO should take the necessary 
steps (or provide the appellant with any 
necessary assistance) to obtain any 
outstanding private medical records 
pertinent to this claim.  Any records 
received should be associated with the 
claims file.

4.  The appellant should be scheduled for 
appropriate VA examination(s) in order to 
determine the severity of the service 
connected thrombophlebitis and varicose 
veins of the right leg.  All indicated 
special studies, including vascular 
studies (i.e., venous listening), must be 
accomplished.   The examiner should 
describe in detail the right lower 
extremity symptoms associated with the 
service connected thrombophlebitis, as 
well as the right leg varicose veins.  
The examiner should specify the symptoms 
and findings associated with each 
disorder, if possible.  The examiner 
should ensure that the evaluation 
provides sufficient information to enable 
the Board to determine the severity of 
the service connected right leg disorders 
under the applicable rating criteria, 
listed below.  The examiner should also 
describe in detail the degree of 
functional impairment or interference 
with daily activities caused by the 
service-connected thrombophlebitis of the 
right leg (e.g., any impairment of gait, 
etc.).  In addition, the examiner should 
state whether the varicose vein 
disability and the thrombophlebitis 
disability are one and the same or 
whether they are separate and distinct 
disabilities.  The claims file and a copy 
of this remand must be made available to 
the examiner for review.  

5.  The veteran is hereby advised that 
failure to report to any scheduled 
examination, without good cause, may well 
result in a denial of the claim(s).  
38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant and death of an immediate family 
member.  Id.  If the veteran does not 
report to any scheduled examination(s), 
the RO should obtain and associate with 
the record any notice(s) sent to him 
concerning such examination(s).

6. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





